DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Anscomb on 2/24/21.
The application has been amended as follows: 
Claim 1,line 3, delete “ at least one carboxylic acid, a”, delete lines 4-11, line 12, delete “ amino, C1-C4 alkyl and C1-C4 alkoxy, “; line 14, delete “a compound”, line 15, delete “ according to above general structure”.
Cancel claims 2-3 and 17.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Amendment to claim 1 reciting “first” and “second” is not drawn to new matter as specification under examples 1-3 recites composition 1 and composition 2, which has water.
The claims 1-13 are  unobvious and allowable  over the combination of (WO 2014/072645 or US 2015/0305469 (‘469)) and W02015/036052 (052) since US ‘469 explicitly . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619